Citation Nr: 1511572	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a genital skin disorder, to include genital warts or residuals thereof. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to March 1994.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2013, the Board remanded the issues of entitlement to service connection for a low back disability and entitlement to service connection for genital warts or residuals thereof for additional development.  Service connection for a low back disability was subsequently granted in a November 2013 rating decision, and that issue is no longer before the Board.  The issue of entitlement to service connection for genital warts or residuals thereof now returns to the Board for further appellate consideration.  In light of the in-service and post-service symptoms identified by the Veteran, the Board has recharacterized the issue as reflected on the cover page to include any genital skin disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless file.  The Veteran's claims file has been converted from a paper file to an electronic file and is now managed in the Veterans Benefits Management System (VBMS).  The Veteran has submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure substantial compliance with the Board's August 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board directed the AOJ to obtain updated private and VA treatment records.  The Veteran identified having received treatment for the claimed condition from Dr. S.A.S. in November 2011.  Although other records from this provider are included in the claims file, there is no indication that November 2011 records were specifically sought.  Appropriate attempts must be made to obtain these and any other outstanding, relevant treatment records.  

As the Board directed, an examination was provided.  However, that examination is inadequate for rating purposes.  The October 2013 examiner noted reviewing VA treatment records and certain service treatment records provided by the Veteran.  Notably, there are additional relevant service treatment records and private treatment records that were either not reviewed or not discussed by the examiner.  The examiner also did not explain the reasoning for the conclusion that the condition for which steroids were initially prescribed was unlikely to be the result of military service.  Additionally, the Veteran's representative has recently argued that the Veteran's in-service genital warts were caused by human papillomavirus (HPV) and that HPV has no cure, and therefore service connection is warranted.  A new examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant treatment records, to specifically include any relevant records of November 2011 treatment by Dr. S.A.S. and any relevant VA treatment records since May 2013, with the assistance of the Veteran as necessary, and associate them with the Virtual VA or VBMS file.  

2.  After any additional records are obtained and associated with the Virtual VA or VBMS file, and whether or not any additional records are obtained, schedule the Veteran for a VA examination with an examiner who has not previously examined him to address the nature and etiology of any current genital skin disorders, to include genital warts or residuals thereof.  Appropriate attempts should be made to schedule the examination for a time when the Veteran's symptoms are in an active phase.  The examiner must be provided access to the Virtual VA and VBMS files and must document review of such files in his or her examination report.  Any indicated tests or studies should be performed.  The examiner is asked to:  

(a)  Examine the Veteran and diagnose any current genital skin disorders, to include genital warts or residuals thereof.  If the Veteran's claimed skin disorder is not active at the time of the examination, the examiner should address whether a diagnosis can be made based on the available treatment records.  The examiner must address whether the Veteran has ever had an HPV infection and whether any symptoms since August 2005 were a manifestation of HPV infection.  

(b)  For each and every diagnosed genital skin disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or is otherwise caused by the Veteran's military service, to include in-service treatment for genital warts.  

(c)  A complete rationale must accompany all opinions.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.  In addition to any other records the examiner finds pertinent, the examiner is asked to specifically address:  service treatment records (STRs) from August through September 1977 related to a rash in the genital region; STRs from May 1986 through June 1986 related to penile sores/venereal warts; STRs from November 1986 through January 1987 related to venereal warts; the January 1988 STR noting an assessment of probable dry skin and scar tissue due to earlier treatment; STRs from June 1988 through August 1988 related to a groin mass; the February 1989 STR noting a complaint of a rash; the March 1991 STR documenting a complaint of history of dry skin of the penis; the October 1992 STR noting a history of penile rash; and the February 2011 finding of Dr. S.A.S. of flaky, erythematous skin near the head of the penis.  If any opinion cannot be provided without resorting to mere speculation, the examiner must explain why that is the case.  

3.  After completing the above and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

